Citation Nr: 0909984	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-28 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected 
disability.

2.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2009; a 
transcript is of record. 

In January 2009 the Veteran submitted additional evidence 
directly to the undersigned Veterans Law Judge that had not 
been considered by the agency of original jurisdiction (AOJ).  
In February 2009, the Board received the same documents, 
which had been forward by the Louisville, Kentucky RO.  The 
Veteran has waived his right to have the agency of original 
jurisdiction consider this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The Board, therefore, will proceed with 
appellate review.

The issue of entitlement to entitlement to service connection 
for a low back disability, including as secondary to service-
connected disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The competent medical evidence does not relate the 
Veteran's right knee symptoms to a service-connected 
disability.

2.  The Veteran's headaches have been continuous since his 
discharge from service.

3.  The competent medical evidence does show that a chronic 
disability of the sinuses currently exists.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in active duty 
service, nor was any right knee disorder proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  A chronic migraine headache disorder was incurred during 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R § 3.303 (2008).  

3.  Sinusitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

	Duty to Notify 

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the Veteran's claims, in correspondence dated in March 
2003, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connection for his 
sinus condition and migraine headaches claims.  The RO also 
advised the Veteran what the evidence needed to show to 
establish entitlement to service connection for the right 
knee condition (originally claimed as a bilateral knee 
condition) secondary to service-connected status-post 
arthrodesis of the right proximal interphalangeal (PIP) joint 
of the little toe.  Specifically, the RO advised that to 
establish service connection on a secondary basis, the 
evidence needed to show that the conditions were a direct 
result of the service-connected disability.  

The RO also advised the Veteran of which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the Veteran and which portion VA would 
attempt to obtain on behalf of the Veteran.  Specifically, 
the RO advised that VA would obtain records in the custody of 
federal agencies, and that it was the Veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  

The Board finds that this notice was deficient in a number of 
respects.  First, although the RO informed the Veteran that 
secondary service connection could be demonstrated by showing 
that the claimed condition was a direct result of the 
service-connected disability, it did not inform him that 
secondary service connection could also be established by 
showing the claimed condition was aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2008).  

Second, the RO did not provide the Veteran with notice with 
respect to the disability rating and effective date elements 
of a service connection compensation claim as required by 
Dingess/Hartman.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  VA may demonstrate lack of prejudice by 
demonstrating (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 892 (Fed. Cir. 2007).

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the Board 
finds that the Veteran has not been prejudice as a result of 
the notice errors and that the errors did not affect the 
essential fairness of the adjudication.  See Sanders, 487 
F.3d at 891.  

At his video hearing, the Veteran reported that he had been 
an employee of VA for 18 years, 6 of which were spent in 
claims adjudication.  This was confirmed in various documents 
found in his claims file.  For example, a form entitled 
Notification of an Employee or Employee-Relative Claims File, 
dated in December 2007, showed that the Veteran worked at the 
VA RO in Detroit as a human resource specialist.  A 
reasonable person who worked in VA claims adjudication would 
be expected to know what was needed concerning secondary 
service connection.  Given the Veteran's past employment 
status, the Board finds that the lack of fully adequate 
notice regarding the secondary service connection claims 
would not have been prejudicial to this Veteran.  

Moreover, the Board observes that the September 2003 rating 
decision, a statement of the case dated in June 2005, and a 
supplemental statement of the case and a statement of the 
case, both dated in March 2007, all included the criteria for 
establishing service connection on a secondary basis.  
Although these documents do not satisfy VA's affirmative 
notice requirements, that the Veteran was provided with the 
correct criteria on four separate occasions, and has had 
opportunity to submit additional evidence in response, tends 
to show that he was not prejudiced by the omission of 
relevant criteria from the March 2003 notice.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Regarding the inadequate notice provided to the Veteran on 
the disability rating and effective date elements of a 
service connection claim, the Board also finds no prejudice.  
For reasons explained more fully below, the Board is denying 
the claims of entitlement to service connection for a right 
knee disorder.  As such, neither a disability rating nor an 
effective date for either disability will be assigned, making 
evidence pertaining to either of these elements irrelevant.  
A failure to provide notice of these elements could not have 
resulted in prejudice.  

Additionally, the Board notes that the Veteran has had ample 
opportunity to respond to VA correspondences and decisions.  
Indeed, he has had hearings on three separate occasions 
before Decision Review Officers and has had a video 
conference before the undersigned.  The Board finds that the 
Veteran has had meaningful opportunity to participate in the 
adjudication of his claims and the notice deficiencies have 
not affected the essential fairness of the adjudication.  See 
Sanders, 487 F.3d at 892.

	Duty to Assist

The Board also finds that the RO has satisfied VA's duty to 
assist.  The claims file shows that the AOJ has obtained the 
Veteran's service treatment records.  

In an authorization to release information to VA, dated in 
May 2001, the Veteran advised that he had been treated at the 
VA Medical Center (VAMC) in Atlanta.  In correspondence dated 
in March 2001, the Veteran advised he had received treatment 
at the Jackson, Long Beach, and Atlanta VAMCs.  The Veteran 
did not specify when he received treatment at these 
facilities or for what conditions he was treated.  These 
correspondences were submitted with respect to other claims 
not pertinent to this appeal.  As it relates to this case, in 
the Veteran's informal claim for compensation benefits, dated 
in April 2002, he reported he had only been seen at VAMC 
Jackson for the claimed conditions.  However, in a release 
dated in May 2005, the Veteran requested that the AOJ obtain 
all records from VAMC Long Beach, Atlanta, and Jackson.  The 
Veteran also requested employee health records from these 
facilities.  According to a report of contact, dated in June 
2003, the Veteran was subsequently contacted by an employee 
at the New Orleans RO to clarify the location of VAMCs where 
the Veteran received medical treatment.  The Veteran again 
reported he was treated at Long Beach, Atlanta, and Jackson.  

At a hearing before a Decision Review Officer in August 2004, 
the Veteran advised that he had been treated in Montgomery, 
Alabama shortly when he got out of the military in 1986.  
This treatment was not at a VA facility according to the 
hearing transcript.  The Veteran stated that in 1987 or 1988 
he "went to Jackson."  It was not clear if he meant he 
received treatment at Jackson VAMC at that time or was 
working at a VA facility in Jackson then.  The Veteran was 
asked about records in 1986, 1987, and 1988, and he responded 
"I wasn't working for the VA, it was soon after that."  
Regarding treatment, he stated that he could not recall when 
he initially went to VA.  The Veteran also stated at that 
hearing that he worked at the Long Beach VAMC from 1990 until 
2000.  During that time, the Veteran reported, he "went to 
[VA in] Atlanta" for two or three years.  The Veteran's 
representative stated that the Veteran was there in 1994.  It 
is not clear from the transcript whether the Veteran was 
there as an employee or as a patient.  

According to an August 2006 Decision Review Officer hearing 
transcript, the Veteran was treated at VAMC Long Beach in 
August 1992.  

A review of the record shows that the AOJ has obtained 
treatment records from VAMC Jackson, dated in June 1998, and 
from April 2000 to December 2007. 
The AOJ has also obtained records from Long Beach VAMC, dated 
from August 1992 to October 1992, and from June 1995 to July 
1998.  In April 1995, when developing a claim unrelated to 
those currently on appeal, the Atlanta RO obtained an 
outpatient treatment report from VAMC Atlanta, dated in 
October 1994.  This was reportedly the only record available 
from VAMC Atlanta from August 1993 to April 1995, according 
to that facility.  

The Board finds that VA has no further duty to obtain, or 
attempt to obtain, records in the custody of VAMCs.  First, 
given the Veteran's vague descriptions as to the time, place, 
and circumstances of his VA medical treatment, the Board is 
not unable to determine whether there were any records 
identified by the Veteran that have not yet been obtained.  
Instead, when comparing his Decision Review Officer testimony 
with what records have actually been received, it appears 
that all records have been associated with the claims file.  
Although VA has the ultimate responsibility for obtaining 
records in the custody of federal agencies, the Veteran must 
provide enough information to identify and locate the 
existing records, including the custodian of the records, the 
approximate time frame covered by the records, and in the 
case of medical treatment records, the condition for which 
treatment was provided.  The Veteran was requested to provide 
dates of treatment in the March 2003 correspondence from the 
New Orleans RO; thus, he has had opportunity to provide 
specific information regarding these records.    

Moreover, VA's duty to obtain records on the Veteran's behalf 
only extends to relevant records.  38 C.F.R. § 3.159(c)(2) 
(2008).  VA will also discontinue providing assistance if the 
evidence indicates that there is no reasonable possibility 
hat further assistance would substantiate the claim.  
38 C.F.R. § 3.159(d) (2008).  Given that there is little 
information regarding the conditions for which the Veteran 
was treated, it is not clear whether records not obtained, if 
there are such records, are relevant or have even a 
reasonable possibility of substantiating the claim.   

Even presuming that there were relevant VAMC records that 
have not yet associated with the claims file, the Board finds 
that the AOJ has satisfied its duty to attempt to obtain 
them.  The RO requested outpatient treatment reports dated 
from 1990 to 1993 and from 1995 to 1997 from VAMC Long Beach.  
In a response dated in June 2003, Long Beach VAMC advised 
that the Veteran's records had been retired.  In another 
response, this one received in July 2003, the Long Beach VAMC 
advised that outpatient treatment reports had been 
transferred to VAMC Jackson and VAMC Atlanta.  Previously, in 
November 1999, the Long Beach VAMC had advised that it 
transferred the Veteran's records to VAMC Jackson in June 
1999. 

The New Orleans RO then attempted to obtain the records from 
the Jackson and Atlanta VAMCs, particularly for the period 
shortly after the Veteran's discharge.  In November 2004, the 
Jackson VAMC advised that records dated in 1987 and 1988 had 
been transferred to Long Beach in 1990.  

In November 2004, New Orleans RO again requested records from 
Long Beach.  The RO requested records from 1987 to 1988 from 
Jackson VAMC that had been transferred there in 1990.  The RO 
sent a follow-up request sent in January 2005.  In a response 
dated in February 2005, Long Beach stated that the Veteran 
only had electronic records from October 1996 and that older 
records would have been archived.  

The RO requested records from the VAMC in Atlanta (Decatur) 
from 1993 to 1995.  In a response dated in August 2003, the 
VAMC advised that it had no outpatient treatment records for 
the Veteran for that period.   

In March 2005, VAMC Long Beach advised that there were no 
records for the Veteran in the file room or archives.  

VA will end its efforts to obtain records from a federal 
agencies if VA concludes that the records do not exist or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2008).  Cases in which VA may 
conclude that no further efforts are required include those 
in which the federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Id.  Given the responses from the various VA 
facilities, it is apparent that they do not have any 
additional records pertaining to this Veteran.  The Board 
finds that additional steps to obtain these records would be 
futile.  

The Veteran was advised of the status of the records search 
in correspondence dated in March 2005.  Given that the 
Veteran was provided with such notice, and that he was a VA 
employee for many years who should be familiar with the 
process in gather relevant records, the Board finds that no 
further notice to him is required.  See 38 C.F.R. § 3.159(e) 
(2008). 

The RO has also obtained all private medical records that the 
Veteran requested.  These included records from the 
Armstrong/King Chiropractic Center, dated from March 2003 to 
June 2003.  In June 2003 the RO requested records from Dr. 
H.D.  VA did not receive a response from this doctor, but in 
November 2004, the State of Louisiana Department of Veterans 
Affairs submitted records from this doctor on the Veteran's 
behalf.  

VA's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service or with another service-connected 
disability may be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii) (2008).  This is a low threshold.  
McLendon, 20 Vet. App. at 82.  Whether a veteran's claim that 
he suffered an event, injury, or disease in service is 
credible is a determination that the Board must make.  Id. at 
83.  

Here, the AOJ obtained a medical opinion for his headaches 
claim, but did not provide the Veteran with a VA examination 
for either the sinusitis or the knee claims.  As for the 
sinusitis claim, for reasons explained more fully below, 
there is no credible evidence of a sinus disability.  VA has 
no duty to provide an examination in such a situation.  As 
for the knee claim, for reasons explained more fully below, 
the Veteran is claiming that he has a right knee disability 
as a result of altered gait due to his service-connected foot 
and left knee disability.  There is no credible evidence, 
however, that the Veteran has an altered gait as a result of 
service-connected disability.  (See e.g. VA orthopedics 
clinic note, dated in September 2006).  Given that there is 
no credible evidence that the Veteran has an altered gait as 
a result of a service-connected disability, the Board finds 
that the evidence does not indicate that the knee pain may be 
associated with a service-connected disability, even 
considering that the threshold for such an indication is low.  
See McLendon, 20 Vet. App. at 82.  Thus, VA had no duty to 
provide a medical examination for the claimed knee condition.  
Accordingly, the Board will proceed with appellate review.

II.  Service Connection

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  But see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In the Veteran's initial claim for compensation benefits, 
received in April 2002, he stated that he wanted his back and 
bilateral knee conditions to be "looked at independently and 
secondary to my service connected condition."  At that time 
the Veteran was only service-connected for a right little toe 
disability.  Subsequently, in a rating decision dated in June 
2005, the Veteran was granted service connection for 
chondromalacia, arthritis, left knee.  At his January 2009 
video hearing before the undersigned, the Veteran indicated 
he was seeking compensation for his right knee as secondary 
to the now-service-connected left knee and right foot.  The 
Board will adjudicate the Veteran's knee claim on both direct 
and secondary bases.  See Robinson v. Nicholson, 21 Vet. App. 
553 (2008) (noting that the Board must discuss all theories 
of entitlement raised by the Veteran or by the evidence of 
record).

        Knee

At his video conference hearing, the Veteran asserted that he 
had a right knee disability as a result of his altered gait.  
Also at the video hearing, the Veteran's representative 
asserted that the Veteran's chiropractor, Dr. B.K., had 
documented in his notes that the Veteran's altered gait, 
which was a result of his service-connected foot disability, 
caused his right knee problem.  

The lay evidence also consisted of a statement from the 
Veteran's former spouse, dated in April 2006, in which she 
recalled that the Veteran would constantly complain about 
knee pain.  

Upon reviewing both the lay and medical evidence, the Board 
observes that it is not clear whether the Veteran has a right 
knee disability.  In a VA orthopedics consultation note, 
dated in September 2006, Dr. L.L. stated that the Veteran 
presented with bilateral knee pain.  The doctor reported 
pertinent clinical examination findings.  Notably, range of 
motion was from a 5-degree extensor lag bilaterally to 120 
degrees flexion bilaterally.  Passively, the Veteran had full 
extension.  The doctor noted that the Veteran was "very 
protective" of both knees.  The Veteran's gait pattern was 
described as "reasonable."  The doctor described 
radiographs of both knees as "unremarkable" except for 
lateral maltracking of the patella on the right.  Dr. L.L. 
diagnosed probable patellofemoral chondromalacia with lateral 
maltracking on the right, rule out internal derangement, 
pending a magnetic resonance imaging (MRI).  

The Veteran subsequently underwent an MRI, the results of 
which Dr. L.L. discussed in a VA orthopedics clinic note, 
dated in September 2006.  The MRI of both knees as considered 
to be "basically nondiagnostic."  The doctor stated that to 
his interpretation, there were no unstable meniscal tears, no 
significant degeneration of his articular cartilage and 
questionable small effusion.  The interpreting radiologist 
had stated that the Veteran had a small radial tear of the 
body of his lateral meniscus, but Dr. L.L. was uncertain 
whether this was clinically significant.  Dr. L.L. did not 
specify which knee had the questionable radial tear; however, 
the radiology report confirmed that this was in the right 
knee.  

Dr. L.L. also discussed current clinical examination 
findings, which revealed full range of motion in both knees.  
There was pain on attempted patellofemoral compression.  The 
doctor observed that the Veteran ambulated with no limp and 
there was no instability.  The Veteran was "extremely 
protective" of both knees, which, according to the doctor, 
made them difficult to exam.  The doctor diagnosed 
"bilateral knee arthralgia."  

The Veteran was again seen in the orthopedics clinic in March 
2007.  In a note of that date, Dr. L.L. stated that given the 
questionably positive MRI findings, the Veteran was offered 
arthroscopy of either one or both knees to determine whether 
a correctable internal derangement was actually present.  The 
doctor stated, however, that there was a significant chance 
the Veteran would be no better following arthroscopy.  The 
Veteran was advised accordingly.  

It is not clear whether the probable patellofemoral 
chondromalacia was ruled out by the MRI finding given that 
there was no significant degeneration of his articular 
cartilage.  Regarding the "questionable radial tear," this 
would not qualify as a disability because the doctor was not 
even sure whether it had any clinical significant.  The 
arthralgia diagnosis is not sufficient evidence of a 
disability because arthralgia simply means "pain in a 
joint."  See Dorland's Illustrated Medical Dictionary, 30th 
Edition 149 (2003).  Pain alone is not a disability.  

Primary care notes also reflected the Veteran's complaints of 
"constant pain" in the knees (see e.g. primary care nursing 
note dated in March 2003), but there were no diagnoses 
supported by objective medical evidence such as x-rays or an 
MRI.  The Board does note that in a VA emergency medicine 
treatment note, dated in March 2003, Dr. N.B. noted that 
plain films showed that the Veteran had bone spurs of 
bilateral patellar surfaces.  Although this was apparently an 
abnormal finding, there was no other diagnosis.  Moreover, 
the Board finds that the findings reported in the VA 
orthopedic clinic notes failing to confirm the presence of a 
disability dated in September 2006 and March 2007 are more 
probative because Dr. L.L., as an orthopedist, specializes in 
musculoskeletal disorders.  Moreover, the orthopedics notes 
were more recent, and thus, a better indicator of his current 
condition.

Even if the benefit of the doubt were to be resolved in the 
Veteran's favor and the Board found that the "questionable 
radial tear, " probable patellofemoral chondromalacia, or 
bone spurs qualified as a disability, none of the competent 
medical evidence shows that these possible knee abnormalities 
were caused or aggravated by a service-connected disability 
or were incurred in service.  

In a VA orthopedics clinic note, dated in March 2007, Dr. 
L.L. reported that the Veteran had been told that his right 
knee symptoms could be related to his left knee and right 
foot problems due to the fact that he was putting increased 
stress on his right knee, which could have resulted in a 
subclinical or overuse type injury.  This note does not 
support the Veteran's claim because the doctor did not 
provide an opinion linking the right knee disorder to either 
of the service-connected injuries.  He only repeated what 
somebody else had told the Veteran regarding a possible 
source of his right knee disorder.  

Regarding the alleged nexus statement from Dr. B.K. that the 
Veteran's representative had spoken of during the video 
conference hearing, the Board has not been able to find any 
such statement of record.  The Board has thoroughly reviewed 
all statements and notes from Dr. B.K., included those dated 
in March 2003 and August 2004, but none of them include a 
nexus statement.  

There were also no documented knee injuries in service.  
Moreover, other than in the initial claim for benefits filed 
in April 2002, the Veteran has not alleged an in-service 
right knee injury.  The Veteran has also not explained how he 
could have incurred a right knee disability in service.  
There is no evidence to support direct service connection for 
a right knee disability.

The Board declines to give any weight to the Veteran's 
opinion that his right knee disability was a result of any of 
his other service-connected disabilities.  As a layperson, he 
has no professional expertise.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value because laypersons are not competent 
to offer medical opinions.  Where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

        Migraines

The Veteran is alleging that he experiences migraine 
headaches as a result of an in-service motor vehicle 
accident.  The Veteran provided hearing testimony with 
respect to his headaches claim before Decision Review 
Officers in August 2004, August 2006, and June 2008.  A 
transcript of the Veteran's Decision Review Officer hearing 
in August 2004 showed the following testimony of the Veteran.  
The Veteran's headaches began in September 1983 after being 
involved in a motor vehicle accident.  The Veteran stated 
that his head "went through the windshield" then came back 
in.  The Veteran reported being involved in a second 
accident, which was in 1997 after he had been discharged.  
This accident, the Veteran reported, was not major, but did 
involve broken glass.  The Veteran stated that after the 1983 
motor vehicle accident, while still in service, he 
experienced fainting spells and continuous headaches.  

At his August 2006 hearing, he testified that he had been 
treated for migraines while in the military.  The Veteran 
stated he had been in three accidents; from the Veteran's 
testimony, it appeared that two of these occurred while in 
the military.  One accident was in 1983, the third one 
happened in 1997.  The Veteran did not specify when the 
second accident occurred.  

At his June 2008 hearing, the Veteran stated that he had been 
involved in two car accidents while in the military, but that 
he had been unable to substantiate one of them because there 
were no reports filed.  The Veteran again stated he had 
frequent headaches while in the military.  Regarding 
severity, the Veteran claimed that currently they were "a 
little bit worse" then when he was in the military.  He also 
stated, however, that it was hard to gauge whether they were 
worse now.  He stated that in service, he wad not sought the 
treatment that he received now and that he instead chose to 
treat things on his own.  The Veteran reported that the 
migraines occurred 3-4 times weekly, which had been going on 
for "numerous years."  They were more frequent now than 
they were in service.  

The Veteran's service treatment records documented subjective 
headache complaints on several occasions.  The first was 
found in a chronological record of medical care, dated in 
March 1983, in which it was reported that the Veteran 
presented with complaints of nausea, headaches, and dizziness 
since that morning.  The assessment was probable 
gastroenteritis.

The second headache incident was found in a record of 
emergency care and treatment, dated in April 1983.  In that 
record, it was reported that the Veteran had experienced 
dizziness, sweating, and feeling hot while marching to work 
an hour and a half after receiving shots that morning.  
Thereafter, according to the note, the Veteran continued to 
have orthostatic dizziness, nausea and emesis, sleepiness, 
and headaches.  The Veteran also now had pain and swelling at 
the injection sight.  The diagnosis/assessment was flu-like 
reaction to typhoid vaccine.  The Veteran was instructed to 
return to the primary care clinic if symptoms returned or if 
arm swelling got worse.  

The Veteran's service treatment records also confirmed that 
the Veteran was treated in September 1983 after having been 
involved in a motor vehicle accident.  According to a record 
of emergency care and treatment, dated in September 1983, the 
Veteran presented with complaints of forehead trauma.  The 
Veteran denied loss of consciousness, nausea and vomiting, or 
headaches.  Neurological examination was within normal limits 
and the examiner noted a small swelling of the forehead.  The 
diagnosis was reported as motor vehicle accident without 
significant injury.  In a document entitled "medical care - 
third party liability notification - it was reported that 
this incident resulted in outpatient care only, and that no 
further treatment was expected.

In a report of medical history conducted upon his discharge, 
dated in July 1986, the Veteran checked "no" in response to 
being asked whether he had a history of head injury.  The 
Veteran did, however, report a history of "frequent or 
severe headache" and "dizziness or fainting spells."  In 
an accompanying physical examination report, the examiner 
noted the Veteran's reported history of experiencing a head 
injury at age 13, secondary to a fall with loss of 
consciousness of two minutes, no hospitalization required.  
The examiner noted the Veteran's complaints of headaches 
since 1984, treated adequately with medication.  

The earliest documentation of complaints for headaches after 
service was found in a VA examination report, dated in June 
1990.  According to that report, the Veteran complained of 
frequent frontal headaches, for which he took Tylenol, but 
got no relief.  

After that, the next record of headaches was a VA medical 
record dated in August 1992.  At that time, it was reported 
that the Veteran presented with complaints of a migraine 
headaches over the past 7-10 days.  The Veteran also reported 
nausea and dizziness.  The Veteran also reported blacking out 
that morning.  

In a VAMC progress note, dated in October 1992, the examining 
physician reported that the presented with a headache that 
had begun three days earlier.  This progress note included 
complaints similar to those reported in August 1992.

The Veteran's subjective headache complaints were also found 
in an October 1994 psychology progress note.  In that note, 
it was reported that the Veteran's headaches were constant.  

Regarding the Veteran's 1997 motor vehicle accident, 
treatment for this was found in a VA emergency room report, 
dated in May 1997.  In that report the examining physician 
reported that the Veteran had been brought in on a stretcher 
with head pain after being involved in a motor vehicle 
accident.  The Veteran remembered exiting the vehicle, but 
did not remember "wandering in street," which had been 
reported by a bystander.  On examination the doctor noted 
abrasions on the forehead, but no active bleeding.  
Examination was otherwise normal.  In a VA radiology report, 
dated in May 1997, the interpreting radiologist stated that a 
CT scan of the head without contrast was normal.  

The Veteran was seen for following up treatment one week 
later.  In a VA general note, dated in June 1997, the 
examining physician noted the Veteran's car accident one week 
earlier.  The doctor stated that a head computed tomography 
(CT) scan and cervical spine x-ray were within normal limits.  
The Veteran denied headaches or dizziness at that time.  The 
examiner's assessment was muscle spasm.  The Veteran was 
referred to rehabilitative medical services for a 
consultation.

In a VA rehabilitative medical services consultation, dated 
in June 1997, the examining physician reported that the 
Veteran presented with complaints of neck and back pain after 
being involved in a motor vehicle accident the previous 
month.  According to the consultation report, the Veteran 
stated that his seat belt "released" and his head went into 
the windshield.  The Veteran complained of increased 
bilateral temporal headaches.  

More recently, VAMC records showed that the Veteran has been 
treated for migraine headaches.  An ambulatory care note, 
dated in December 2002, showed that the Veteran had presented 
with subjective complaints that Dr. C.F. considered to be 
typical of a migraine.  Specifically, the doctor noted the 
Veteran's complaints of photophobia, nausea, and blurry 
vision.

According to a neurology outpatient note, dated in February 
2003, M.J., Nurse Practitioner, reported that the Veteran 
began experiencing headaches at age 24 and that he had had 
two accidents before they started.  In the first accident, 
M.J. reported, the Veteran hit the windshield.  The Veteran 
was reportedly hospitalized for two days, but did not lose 
consciousness.  The second accident required the Veteran to 
miss several days of work.  M.J. did not report when these 
accidents occurred.  The Veteran had stated, however, that 
the headaches had progressed since then and currently he 
experienced them 2-3 times per week.  Other subjective 
symptoms included nausea and photophobia.  According to the 
note, the Veteran reported experiencing the majority of 
headaches behind the left eye, but noted that they changed 
sides.  A CT scan, M.J. reported, was negative for 
intracranial abnormalities.  The nurse's impression was 
migraines.  

In a VA primary care letter, dated in October 2004, M.J. 
stated that the Veteran had had two car accidents while in 
the military and that "his head went through the 
windshield."  The Veteran did not have headaches prior to 
this time.  The headaches, according to M.J., began at age 
24, after these accidents.  Post-traumatic head injuries had 
been well documented to cause vascular headaches (migrainous 
type) according to M.J.  The Veteran, according to M.J., was 
being treated with preventative medications (antihistamines) 
and acute medications (imetrex/fiorinal) for control.  M.J. 
described the symptoms and their triggers.  These symptoms 
included light sensitivity, occasional aura, and occasional 
nausea.  According to M.J., these symptoms met the criteria 
for this headache type.  

The Veteran submitted a letter from Dr. L.T., dated in April 
2007.  In that letter, Dr. L.T. reported that he had treated 
the Veteran for migraine headaches prior to 1990.  Dr. L.T. 
stated that the Veteran had worked at the Jackson VAMC until 
June 1989.  Dr. L.T. also noted that the Veteran's mother was 
his staff nurse at the time the Veteran was employed there.  
Dr. L.T. stated that the Veteran's mother had brought him to 
his private practice on several occasions for "severe 
migraine headaches."  The Veteran's mother, according to Dr. 
L.T., was also his staff nurse at the VAMC.  The doctor 
explained that records of this treatment had been destroyed, 
as per policy.  

Pertinent medical evidence included a VA neurology outpatient 
note, dated in November 2006, which was written by M.J. and 
co-signed by Dr. K.U.  In that note, M.J. reported that a 
review of the Veteran's service medical records showed that 
he reported headaches as early as March 1983 and April 1983.  
M.J. stated that at that time, the Veteran was experiencing 
headaches about twice per week.  M.J. noted that the Veteran 
had a motor vehicle accident in September 1983, but did not 
have immediate headache at that time, but did have swelling 
at the right forehead.  M.J. stated that the Veteran reported 
that after the accident his headaches became more intense, 
but that the pattern of about twice per week remained.  M.J. 
noted VA treatment records documenting treatment in August 
1993, October 1992, and January 1996.  The nurse noted the 
1997 motor vehicle accident and that the headaches had 
remained in the same pattern.  The nurse also discussed the 
Veteran's symptoms and their triggers, and current treatment.  
Current treatment included taking 30-minute naps at work, 
leaving work to go home to bed, and taking several 
prescription medications.  M.J. concluded that "it appears 
from the review of records that his headaches are related to 
his headaches in his military service."  

In another document from M.J. and Dr. K.U., this one entitled 
VA neurology letter and dated in June 2007, they repeated 
much of what was found in the November 2006 neurology note.  
They added that based upon review of the Veteran's service 
medical records, his outpatient treatment records, and the 
statement from Dr. L.T. dated in May 2007 (stating that he 
had treated the Veteran for migraine headaches prior to 
1990), that the Veteran's headaches were most likely incurred 
in or were likely caused by his military service.

In a VA neurological opinion, dated in July 2008, Dr. K.G. 
summarized the Veteran's history as found in his claims 
folder.  Dr. K.G. noted various entries in the Veteran's 
service medical records, including entries dated in March 
1983, April 1983, September 1983, October 1983, January 1985, 
and July 1986.  Regarding the September 1983 entry, Dr. K.G. 
noted that this documented that the Veteran was seen after a 
motor vehicle accident.  Dr. K.G. also discussed post-service 
records of medical treatment, beginning from the June 1990 VA 
examination report.  Dr. K.G. discussed lay evidence such as 
the Veteran's testimony from the hearing conducted in August 
2004 and the lay statement from his former spouse, A.D. 

Upon discussing the lay and medical evidence, Dr. K.G. 
concluded that the Veteran's current chronic migraine 
headache problem was less likely as not caused by or a result 
of the "minor head injury sustained in the service on 
September 23, 1983."  Dr. K.G. stated that currently, the 
Veteran "does barely meet the criteria for chronic migraine 
using the International Classification of Headache Disorders 
II from 2004."  The head injury from September 1983, 
according to Dr. K.G., should be considered minor.  The 
doctor also noted that there was no documentation that the 
Veteran even developed headache or concussive symptoms 
shortly thereafter, though many years later he claimed this.  
Dr. K.G. acknowledged the possibility that the Veteran 
underreported symptoms; however, she noted that there were 
several chances to mention headache shortly after the 
accident.

The International Headache Classification, the doctor stated, 
required that headache and concussive symptoms begin within 
one week of a minor head injury to establish if they were 
post-traumatic headaches.  The doctor noted that there had 
been documentation of headaches preceding the motor vehicle 
accident (i.e. March and April 1983), which would meet the 
criteria for episodic migraine.  The doctor also noted that 
the Veteran had no change in frequency, but an increased 
intensity after the accident.  The Veteran had not reported 
this, however, until many years after the event.  

Dr. K.G. noted that migraine was "very common" with a 
lifetime prevalence in men of 8 percent.  The doctor then 
stated "[t]o establish a claim for anything more than 
episodic migraine during the service and for many years 
thereafter it seems unlikely that he would have had 
significant disability due to chronic headache with so few 
clinical evaluations at that time."  

Regarding the role that prior head and neck injuries played 
in being risk factors for developing chronic frequent or 
chronic daily headache later in life, the doctor stated that 
recent studies had suggested only a minor role.  
Specifically, she noted that the odds ratio was 3 to 4.  
Other risk factors that the Veteran appeared to have, 
however, played a much stronger role according to the doctor.  
One such risk factor was insomnia, which, the doctor stated 
had an odds ratio of 8 according to some studies.  The doctor 
also stated that over-usage of pain medicines had an odds 
ratio of 38.4.  The Veteran, according to the doctor, had 
been prescribed fioricet routinely, which was a commonly used 
pain killer for headache that was well known to result in 
rebound headache and more frequent and disabling pain.  

The doctor concluded that given the inadequate documentation 
of post-traumatic headache or chronic migraine during the 
service; the sporadic documentation of migraine until recent 
years; the presence of much stronger exacerbating factors for 
migraines, which included medication over-usage and insomnia; 
that she could not establish even a 50 percent link between 
current chronic migraine and the prior minor head trauma in 
service.  

The Veteran's DD Form 214 showed that his date of birth was 
in January 1963.  Thus, he would not have turned 24 years old 
until after he was discharged from active duty service in 
July 1986.  At his August 2006 hearing, the Veteran testified 
that he spoke to somebody at the clinic regarding the medical 
history found in his VA records, and had been told that the 
"24" might have been a typographical error.  

The Board concludes that the medical and lay evidence support 
granting service connection for migraine headaches.  First, 
the Board finds that the evidence does not support finding 
that the 1983 motor vehicle accident contributed to the 
Veteran's current headache symptoms.  The Veteran's report of 
going through the windshield was not substantiated from the 
records of treatment at that time, which reflected relative 
minor injuries.  Notably, neurological examination was normal 
and he was apparently only briefly treated as an outpatient 
before being released.  

Moreover, Dr. K.G.'s opinion concerning a link between the 
headaches and the motor vehicle accident is highly probative.  
It is apparent that Dr. K.G. had reviewed the claims file and 
based her opinion on the objective evidence found therein.  
By describing the risk factors for developing chronic 
migraine headaches as a result of head/neck trauma relative 
to other causes and noting which risk factors the Veteran 
had, she supported her opinion with sufficient facts and 
data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
303 (2008) (holding that whether a medical opinion is based 
on sufficient facts and data is an important indicator of the 
probity of that opinion).  None of the other medical evidence 
included such a thorough and reasoned discussion on the issue 
of whether the current headaches were related to the motor 
vehicle accident.  See Stefl v. Nicholson, 21 Vet. App.120, 
124 (2007) (holding that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two).  Dr. 
K.G.'s opinion is controlling as to this particular point.

Although the Board concludes that the evidence weighs against 
finding that the in-service motor vehicle accident caused or 
substantially contributed to the headaches, the Board finds 
that the evidence concerning whether a chronic condition 
began in service is at least relatively equal.  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Here, the evidence does not support finding that a chronic 
condition was diagnosed in service, but does support finding 
that the Veteran's symptoms have been continuous since his 
discharge.  In none of the incidents in which he received 
treatment was he diagnosed with a chronic headache disorder.  
Moreover, Dr. K.G.'s characterization of the Veteran's in-
service headaches as episodic rather than chronic migraines, 
along with her reasoned explanation for this conclusion, 
weighs heavily against finding that a chronic disorder 
existed in service.

Despite that a chronic condition was not diagnosed in 
service, the evidence that the Veteran's headaches have been 
continuous since that time is strong.  First, that the 
Veteran's complaints of headaches and dizziness were 
documented at the time of his discharge weighs in the 
Veteran's favor.  Although Dr. L.T. did not specify in his 
letter precisely when he first treated the Veteran for 
"severe migraine headaches," this letter demonstrates that 
it was sometime prior to 1990, and possibly before June 1989 
when the Veteran was working at the Jackson VAMC.  Although 
this letter is not proof of a direct link between the post-
service headaches and the in-service headaches, it 
demonstrates that the Veteran experienced the headaches 
shortly thereafter.  

The June 1990 VA examination report and subsequent VAMC 
records from 1992 and beyond demonstrated that the Veteran 
continued to have headaches.  M.J. and Dr. K.U. were of the 
opinion that the Veteran's current complaints were related to 
those headaches.  

Although Dr. K.G.'s opinion was highly probative on the issue 
concerning a relationship between the in-service head trauma 
and the current headache condition, it did not include an 
opinion concerning a link between the "episodic migraines" 
and the current migraines.  Although this opinion does not 
weigh in favor of the Veteran's claim, it does not weigh so 
heavily against it to outweigh the evidence in favor.  The 
Board must resolve the doubt in the Veteran's favor.  38 
U.S.C.A. § 5107(b) (2002).

        Sinusitis

Service treatment records also included a chronological 
record of medical care, dated in September 1985, showing that 
the Veteran presented with temporary breathing troubles, 
dizziness, and congestion.  The examiner's assessment was 
sinusitis.  In a report of medical history conducted upon his 
discharge, dated in July 1986, the Veteran checked "no" in 
response to whether he had a history of sinusitis.  There 
were no findings of sinusitis or sinus-related problems in 
the discharge examination report.  

At the Veteran's Decision Review Officer hearing in August 
2004, he described experiencing "sinus attacks," which were 
accompanied by swelling in his face and nose.  The Veteran 
stated that he had been treated for his sinuses in service 
and had received continuous treatment since then.  Regarding 
sinus attacks, the Veteran stated that sometimes they existed 
with the headaches, sometimes not.  Current treatment for the 
sinusitis included nasal spray and a medication from his 
physician.  

The Board has reviewed post-service medical evidence, but 
does not find that service connection is warranted for 
sinusitis.  First, the competent medical evidence does not 
support finding that a chronic disability of the sinuses 
exists.  The earliest record of post-service treatment of 
sinusitis was found in a primary care note dated in February 
2003.  According to that note, the Veteran was there for 
"sinusitis."  Radiological testing, however, failed to 
substantiate a diagnosis.  A computed tomography (CT) scan of 
the head was interpreted as showing paranasal sinuses to be 
clear.  There were no acute intracranial abnormalities 
present. 

The Board also does not find that the Veteran's lay 
statements support finding that a diagnosis of sinusitis 
exists, or that any sinus symptoms are related to the 
Veteran's active duty service.  His statements, to the extent 
that they assert he has sinusitis, are of no probative value.  
A diagnosis of sinusitis requires competent medical evidence.  
As a lay person, he is not competent to make such a 
diagnosis.  Espiritu, 2 Vet. App. at  494-95.  

Second, the Board does not find that a chronic condition was 
diagnosed in service or that the Veteran has had continuous 
sinus-related symptoms.  The "sinusitis" diagnosis found in 
the September 1985 chronological record of medical care, 
without more, does not qualify as a chronic diagnosis.  There 
were no radiologic tests confirming a chronic diagnosis and 
the Veteran's absence of complaint at the time of discharge 
weighs against finding that a chronic condition existed.  
Moreover, there were no records of post-service treatment 
documenting continuity of symptomatology.  Although the 
Veteran is competent to state that he experiences swelling in 
his face and nose, the absence of any corroborative evidence 
of  continuity weighs against finding that current symptoms 
are manifestations of a chronic condition that had existed 
continually since active duty service.    


ORDER

1.  Service connection for a right knee disability, including 
as secondary to service-connected disability is denied.

2.  Service connection for migraine headaches is granted. 

3.  Service connection for sinusitis is denied.



REMAND

There were numerous VA chiropractor clinic notes in the 
claims file.  In one note, dated in August 2006, Dr. R.F. 
stated that the Veteran had complaints of pain in the lower 
back that radiated into the mid-thoracic to the cervical 
region.  The Veteran also had a history of a motor vehicle 
accident sometime between 1995 and 1997.  The chiropractor 
discussed clinical examination findings and reported his 
assessment as simple thoracic and lumbar joint dysfunction 
without any evidence of neurological involvement.  The 
chiropractor noted that the Veteran inquired about the 
possibility of his lower extremity problems bringing on his 
lower back pain.  Dr. R.F. advised the Veteran that it was 
"very common" for chronic lower extremity problems to cause 
back pain, as people tended to compensate for the pain and 
alter mechanics and gait.  The chiropractor stated that it 
was as likely as not for the [Veteran's] current back 
complaints to be related to his lower extremity problems and 
the motor vehicle accident.  
  
Private practice chiropractic treatment records included a 
physical examination report, dated in August 2004.  In that 
report, Dr. B.K. noted the Veteran's complaints of 
experiencing a backache one month after his foot surgery in 
1985.  The Veteran had reported that after the surgery, he 
had an abnormal gait.  Dr. B.K. concluded that the Veteran's 
antalgic gait had caused spinal misalignment and "threw 
out" his spine.  The condition, according to Dr. B.K., was 
"chronic and permanent."  Dr. B.K. diagnosed nonallopathic 
lesions of the lumbar and thoracic spines.  

In a VA chiropractor follow-up note with addendum, dated in 
September 2006, Dr. R.F. stated that it was more likely that 
the Veteran was in fact having lower back problems of a 
mechanical nature, which clearly would have been the result 
of the problems in his lower extremities.

The statements of Dr. R.F. and Dr. B.K. at least indicate 
that a low back disability or persistent symptoms of such a 
disability, may be associated with a service-connected 
disability.  The Veteran should be provided with an 
appropriate medical examination.  38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of VA's 
duties under the VCAA and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to the 
appealed claim of entitlement to service 
connection for a right knee disability, as 
secondary to service-connected disability.  
The Veteran should be advised that VA will 
obtain records in the custody of federal 
agencies, and that it was the Veteran's 
responsibility to obtain records in the 
custody of non-federal agencies.  The 
Veteran should also be informed of the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The Veteran should be afforded an 
appropriate medical examination to clarify 
the nature and etiology of any low back 
disabilities.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any low back disorder found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), caused or aggravated by any 
abnormal gait attributable to his service-
connected status post arthrodesis, right 
PIP little toe or chondromalacia of the 
left knee.  The examiner should be advised 
that the Veteran's scoliosis is not at 
issue.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for a low 
back disability, including as secondary to 
service-connected disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


